              Case 3:18-cr-05152-BHS Document 39 Filed 11/26/18 Page 1 of 7




 1                                                        The Honorable Benjamin H. Settle
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT FOR THE
 9                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
10
11
      UNITED STATES OF AMERICA,                        NO. CR18-5152 BHS
12
                                Plaintiff,
13                                                     GOVERNMENT’S
                           v.                          SENTENCING MEMORANDUM
14
15    ALLEN D. LINT,
16                              Defendant.
17          The United States of America, by and through Annette L. Hayes, United States
18 Attorney for the Western District of Washington, and Joseph C. Silvio, Special Assistant
19 United States Attorney for said District, respectfully submits this memorandum regarding
20 the sentencing of ALLEN D. LINT, scheduled for December 3, 2018, at 9:30 a.m.
21        For the reasons that follow, the government respectfully recommends that the
22 Court impose a custodial sentence of sixty (60) months imprisonment. The government
23 further recommends a term of supervised release of five (5) years.
24                    I.        FACTUAL AND PROCEDURAL BACKGROUND
25          From no later than May 23, 2016, until September 28, 2017, defendant operated a
26 vendor account on the Dream Market Darknet marketplace, distributing various
27 controlled substances including: LSD, psychedelic mushrooms, 4-chloro-2, 5-
28
     Government’s Sentencing Memorandum - 1                             UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     United States v. Allen D. Lint, CR18-5152 BHS                       SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
              Case 3:18-cr-05152-BHS Document 39 Filed 11/26/18 Page 2 of 7




 1 dimethoxyamphetamine (DOC), 3, 4-methylenedioxymethamphetamine (MDMA),
 2 marijuana, and various marijuana distillates. PSR at ¶¶ 8-9.
 3          During the time that defendant was distributing controlled substances on the
 4 Dream Market platform, he filled more than 1,700 orders that he shipped to customers
 5 located throughout the United States. Id. at ¶ 10. Customers paid defendant via
 6 cryptocurrency that was held in escrow by the administrators of Dream Market. Id. In
 7 return for being allowed to operate as a vendor on the Dream Market platform, defendant
 8 paid Dream Market administrators a percentage of the proceeds of each controlled
 9 substance transaction. Id.
10          On September 28, 2017, agents executed a federal search warrant at defendant’s
11 residence. Id. at ¶ 11. Pursuant to that warrant, agents recovered multiple controlled
12 substances including: 29.64 grams of LSD cardstock (approximately 3,683 individual
13 doses), psychedelic mushrooms, DOC, MDMA, N, N-dimethyltryptamine (DMT), and
14 various marijuana products. Id. During this search, law enforcement also seized: a
15 canister of methylsulfonylmethane (frequently used as a cutting agent for
16 methamphetamine), boxes of latex gloves, a small digital scale, a vacuum-sealer,
17 shipping materials, and a ledger that contained dozens of names and addresses along with
18 hand-written notes depicting amounts and types of controlled substances that defendant
19 had distributed to customers throughout the United States via his Dream Market vendor
20 account. Dkt. 29 at ¶ 9d.
21                    II.     CURRENT CHARGES AND PLEA AGREEMENT
22          On April 18, 2018, defendant was indicted by Grand Jury in the Western District
23 of Washington for the offenses of Conspiracy to Distribute Controlled Substances in
24 violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846; and Possession of LSD with
25 Intent to Distribute in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A). Dkt. 16.
26          On September 4, 2018, defendant pleaded guilty to Conspiracy to Distribute
27 Controlled Substances in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846, a
28 lesser included offense of the offense charged in Count 1 of the Indictment. Dkt. 29.
     Government’s Sentencing Memorandum - 2                              UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. Allen D. Lint, CR18-5152 BHS                        SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
              Case 3:18-cr-05152-BHS Document 39 Filed 11/26/18 Page 3 of 7




 1 Pursuant to the Plea Agreement, the government will move to dismiss Count 2 of the
 2 Indictment at the time of sentencing. Id. at ¶ 14.
 3               III.     ADVISORY GUIDELINES RANGE AND SAFETY-VALVE
 4          In the plea agreement, the parties agreed that certain Guidelines factors applied to
 5 the defendant’s conduct. Id. at ¶ 11. Consistent with the plea agreement, the government
 6 agrees with the conclusion of U.S. Probation that the final offense level is 34. PSR at ¶¶
 7 18-23. With a criminal history category of II, and a three-level reduction for acceptance
 8 of responsibility, the corresponding guidelines range is 121 – 151 months. Id. at ¶¶ 25-
 9 27, 31, 58.
10                                  IV.     18 U.S.C. § 3553 ANALYSIS
11          The government recommends that the Court sentence defendant to a total term of
12 imprisonment of sixty months, followed by a five-year term of supervised release. This
13 recommendation is based on the factors set forth in 18 U.S.C. § 3553(a), with a particular
14 focus on the nature and circumstances of the offense, defendant’s history and
15 characteristics, the need to deter similar conduct, protect the public, and promote respect
16 for the law.
17          A.          Nature and Circumstances of the Offense.
18          The nature and circumstances of defendant’s conduct warrants a substantial term
19 of imprisonment. As noted, the defendant operated on the Dream Market Darknet market
20 over a 16-plus month period. During this time, the defendant sold a variety of
21 hallucinogens, to include LSD, psilocybin mushrooms, DOC, MDMA, and DMT. While
22 the exact amount of controlled substances sold by the defendant via Dream Market is not
23 known, customer postings on the defendant’s Dream Market vendor account indicate that
24 the defendant filled in more than 1,700 individual orders. Given the time period the
25 defendant was operating on Dream Market, the defendant averaged about four
26 transactions every day. Furthermore, establishing a vendor account on Dream Market
27 required special software, the defendant maintained public-private keys for encrypted
28 communication with clients, and defendant was paid via cryptocurrency. Text messages
     Government’s Sentencing Memorandum - 3                                UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Allen D. Lint, CR18-5152 BHS                          SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 3:18-cr-05152-BHS Document 39 Filed 11/26/18 Page 4 of 7




 1 recovered from the defendant’s cell phone show that selling drugs on the Dream Market
 2 was virtually the defendant’s only source of income during this time. Dkt. 1 at ¶ 49.
 3 Ultimately, the defendant distributed a large volume of controlled substances in a
 4 particularly sophisticated manner. In short, the offense conduct warrants the requested
 5 five-year custodial term.
 6          B.      History and Characteristics of defendant.
 7          Defendant’s history and characteristics can be considered both mitigating and
 8 aggravating. On the side of aggravation, the defendant has a previous federal conviction
 9 for trafficking in LSD, i.e., one of the drugs involved in the instant conviction. Indeed,
10 that the defendant returned to trafficking in controlled substances – this time in a far more
11 sophisticated manner – approximately four years after he was terminated from federal
12 supervision is particularly troubling to the government.
13          On the side of mitigation, however, it is apparent to the government that
14 circumstances related to the defendant’s childhood, his mental health, and his issues with
15 addiction significantly contributed to present offense conduct. It is an understatement to
16 say that the defendant received poor modeling from his natural parents. Given the
17 circumstances of his upbringing, it is not surprising that the Defendant developed
18 depression and an addiction to opioids. Based upon investigation, as well as the
19 defendant’s own statements, it is clear that defendant was primarily selling drugs on
20 Dream Market to feed a massive fentanyl addiction.
21          What gives the government the most hope as it relates to the defendant’s risk of
22 recidivism is his performance on pre-trial bond over the last six-plus months. During this
23 time, the defendant not only remained gainfully employed, but also – and more
24 importantly – engaged in mental health treatment to address his depression and opioid
25 addiction. Furthermore, due to the defendant’s conduct while on pre-trial bond, it is clear
26 to the government that if the defendant continues to engage in therapy and abstains from
27 drug use, he has an excellent chance of sustaining a pro-social life going forward.
28
     Government’s Sentencing Memorandum - 4                               UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Allen D. Lint, CR18-5152 BHS                         SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
                 Case 3:18-cr-05152-BHS Document 39 Filed 11/26/18 Page 5 of 7




 1           C.      Affording Adequate Deterrence to Criminal Conduct, Promoting
 2                   Respect for the Law, Protecting the Public from Further Crimes of the
                     Defendant, and Providing Just Punishment.
 3
             As noted throughout, the defendant engaged in a sophisticated scheme to sell
 4
     numerous controlled substances via the Darknet. Unfortunately, with the rise of Darknet
 5
     markets, drug trafficking has entered an age where it has become possible for individuals
 6
     to sit behind their keyboard – in relative anonymity – and distribute drugs on a national
 7
     scale. The technical sophistication required and perceived anonymity has undoubtedly
 8
     attracted individuals to this endeavor that would not otherwise be inclined to engage in
 9
     more traditional – and dangerous – means of distributing controlled substances. As such,
10
     when Darknet vendors are located and prosecuted, the sentence adjudged must not only
11
     promote respect for the law and provide just punishment for the crime, but also, and
12
     equally important, the sentence must send the sufficient deterrent message. Specifically,
13
     that regardless of the manner accomplished, or the substances involved, trafficking in
14
     drugs on the Darknet will be swiftly and sternly punished.
15
             More specific to the defendant, though a mandatory minimum term, a five-year
16
     sentence will send the message to the defendant that, he alone – as a thirty-eight year old
17
     man – is responsible for his actions. Furthermore, by imposing a five-year term of
18
     supervised release, the defendant will have to demonstrate to the Court – over a sustained
19
     period – that he will continue on his current pro-social path. Ultimately, this requested
20
     sentence provides the defendant with the opportunity to continue moving forward, but
21
     also signals that this is likely the defendant’s last opportunity for leniency, and future
22
     drug trafficking activity will almost certainly result in increased periods of custodial
23
     sanction.
24
                                         V.      WAIVER OF APPEAL
25
             In Paragraph 16 of the Plea Agreement, defendant waived his right to appeal the
26
     sentence imposed in this case if it does not exceed the applicable Guidelines range
27
     determined by the Court at the time of sentencing. If the Court imposes a sentence within
28
      Government’s Sentencing Memorandum - 5                                 UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      United States v. Allen D. Lint, CR18-5152 BHS                           SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 3:18-cr-05152-BHS Document 39 Filed 11/26/18 Page 6 of 7




 1 the applicable Guidelines range or less, the government respectfully requests the Court
 2 notify defendant, pursuant to Rule 32(j)(1)(B), that he has waived his appeal rights except
 3 as to the effectiveness of legal representation. Otherwise, the government requests the
 4 Court notify defendant of his right to appeal the sentence as set forth in Title 18, United
 5 States Code, Section 3742.
 6                                           VI.     CONCLUSION
 7          For the foregoing reasons, the government requests that the Court sentence
 8 defendant to a total sentence of sixty months confinement, followed by a period of
 9 supervision of five years.
10          DATED this 26th day of November, 2018.
11                                                        Respectfully submitted,
12
                                                          ANNETTE L. HAYES
13                                                        United States Attorney
14
                                                          /s/ Joseph C. Silvio
15                                                        JOSEPH C. SILVIO
                                                          Special Assistant United States Attorney
16
                                                          United States Attorney’s Office
17                                                        700 Stewart Street, Suite 5220
                                                          Seattle, WA 98101-3903
18
                                                          Telephone: (206) 553-4254
19                                                        Fax: (206) 553-0755
                                                          E-mail: joseph.silvio@usdoj.gov
20
21
22
23
24
25
26
27
28
     Government’s Sentencing Memorandum - 6                                   UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. Allen D. Lint, CR18-5152 BHS                             SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
               Case 3:18-cr-05152-BHS Document 39 Filed 11/26/18 Page 7 of 7




 1                                       CERTIFICATE OF SERVICE
 2
             I hereby certify that on November 26, 2018, I electronically filed the foregoing
 3
     with the Clerk of the Court using the CM/ECF system which will send notification of
 4
     such filing to the attorney(s) of record for the defendant(s).
 5
 6                                                    /s/ Joseph C. Silvio
                                                      JOSEPH C. SILVIO
 7
                                                      Special Assistant United States Attorney
 8                                                    United States Attorney’s Office
                                                      700 Stewart Street, Suite 5220
 9
                                                      Seattle, WA 98101-3903
10                                                    Telephone: (206) 553-4254
                                                      Fax: (206) 553-0755
11
                                                      E-mail: joseph.silvio@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Government’s Sentencing Memorandum - 7                                 UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      United States v. Allen D. Lint, CR18-5152 BHS                           SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
